In the opinion rendered on motion to certify, reference is made to the act of May 13, 1893. This reference is incorrect. It should be the act of April 13, 1892. See General Laws First Called Session 22d Legislature, p. 25. Our reference to the act was made from the opinion in Herf v. James, as it is officially reported in 86 Tex. 230. In preparing our opinion we were using such official report. Such citation in the official report is incorrect. The act is correctly cited in the Herff v. James opinion as it is reported in 24 S.W. 396.